Citation Nr: 1432025	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-18 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include arthritis.

2.  Entitlement to service connection for a left hand disability, to include arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel





INTRODUCTION

The Veteran had active military service from November 1971 to November 1979, March 1980 to July 1980, February 1991 to September 1991, and October 1994 to October 1998.  The Veteran also had multiple periods of ACDUTRA and INACDUTRA.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not had a VA examination with respect to his alleged bilateral hand disabilities.  VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The Veteran has alleged persistent/recurrent pain in both of his hands and his post-active duty medical records, such as a January 2004 notation in his reserve treatment records of right "wrist arthritis", provide some support for those contentions.  Also, the Veteran did complain of right hand pain and swelling in July 1997 that the physician determined was "most likely [due] to old traumatic injury."  In November 1998, private treatment records document complaints of bilateral wrist pain.  The Veteran should understand that, while this evidence satisfies the McLendon standards for obtaining an examination based on symptoms of a disability, it does not establish the existence, now or in the past, of arthritis (or any other disability) of either hand to the standard required by applicable law for granting entitlement to service connection.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing for rating of degenerative arthritis "established by X-ray findings").  The Veteran believes his current symptoms are associated with his service and the records documenting symptoms in service and shortly after service are, giving the Veteran the benefit of the doubt, sufficient to meet the "low threshold" of McLendon.  A remand for an examination to assess the nature and etiology of any current hand disabilities is warranted.  McLendon, 20 Vet. App. at 81-86; see also Gilbert, 1 Vet. App. at 53-56 (Veterans entitled to the benefit of the doubt).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination and opinion to ascertain the nature and etiology of the claimed hand disability(s).  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  After reviewing the record and performing the examination, the examiner should address the following:

a.  Does the Veteran have any disability of the hands (right and/or left), to include arthritis?  If so, identify each such disability and describe the nature of and the appropriate diagnosis for each such disability.

b.  For each of the Veteran's right and/or left hand(s) disability(s) identified in (a), is it at least as likely as not (probability of at least 50 percent) that the Veteran's disability(s) is/are incurred in or as the result of his active duty service?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for the right and left hands.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



